 In the Matter of BULL-INSULAR LINE, INC., THE INSULAR DOCK COM-.PANY, PIER 3, INC., PYRAMID DOCK Co., 'INC., F. BENITEZ REXACH,INC., and-UNION EMPLEADOS DE MuE xms DE PUERTO Rico, AFFILIATEDWITH THE C. G. T.CaseNo. 24-B-14.-Decided May2, 1944Messrs..James R. WatsonandRobert S.Fo sek,for the Board.' ,Hartzell,Kelleyand HartzellbyMr.Rafael O.Fernandez,andMessrs. R.,Rodriguez Sanchez, Andres Ramon,andAlfonso Valencia,of San Juan,P. R., for Bull-Insular.Mr. Henry G.Molina,of San Juan, P. R., for the Dock Companies.Ramos Antonini cfi Gutierrez FranquibyMr.Victor GutierrezFranqui,andMessrs. Victor M. Bosch,andEnrique Cornier Martinez,of San Juan, P. R., for the C. G. T.Mr. Hipolito Marcano,of San, Juan,P. R., for, the F. L. T.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASEUpon petition duly filed by Union Empleados de Muelles de PuertoRico, affiliated with the C. G., T.,' herein called the C. G. T., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Bull-Insular Line, Inc., herein called Bull-Insular, and The Insular Dock Company, Pier 3, Inc., Pyramid DockCo., Inc., and F. Benitez Rexach, Inc., herein called the Dock Com-panies, and together "with Bull-Insular Line, Inc., herein called theCompanies, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before David Karasick, Trial Ex-aminer.Said hearing was held at San Juan, Puerto Rico, on February,21, 23, 24, and 25, 1944.The Companies, the C. G. T., and Union deTrabajadores de Muelles y Ramas Anexas de Puerto Rico (UTM) andInternational Longshoremen's Association (ILA) Puerto Rico Dis-1The name of the petitioning union as it,appears herein is that set forth in the petitionas finally amended at the hearing56 N. L. R. B., No. 39.189 190DECISIONS -OF NATIONAL LABOR-RELATIONS BOARDtrictCouncil,' both' affiliatedwith the Federation Libre de losTrabajadores de Puerto Rico (FLT), the State Branch of the Amer-ican Federation of Labor, herein jointly called the F. L. T., appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues:The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed., All parties wereafforded opportunity to file briefs with the Board.The C. G. T.requested oral argument.This request is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1I.THE BUSINESS OF THE COMPANIES,Bull-Insular Line, Inc., a Maine corporation, prior to the war wasUnited States and the West Indies.Since April 1942, Bull-Insular hasbeen acting as berth subagent of the United States War ShippingAdministration in the United States, Puerto Rico, the Dominican Re--public, and the Virgin Islands, in which capacity it is engaged in thedischarging and loadingof vessels,and the receipt and delivery' ofcargo: , Bull-Insular is the wholly-owned subsidiary of A. H. BullSteamship Company, a New Jersey corporation, the principaloffice of,which is located in New York City. Bull-Insular maintains officesin San Juan, Puerto Rico, and in various ports in the West Indies.'The Insular Dock Company, Pier 3, Inc., Pyramid Dock Company,Inc., and F. Benitez Rexach, Inc., are Puerto Rican corporations, whichown and operate docks in the Harbor of San Juan, Puerto Rico.Theprincipal officers and the operating manager of each of the dock com-panies'are the same; the vice president of Bull-Insular is the presidentof each of the Dock Companies; and A. H. Bull Steamship Companyowns allof the stock of each of the Dock Companies, with the excep-tion of qualifying stock owned and held by the directors, as required,by Law.'Bull-Insular and the Dock Companies, for the purposes of this pro-ceeding only, admit that they are,engaged in commerce within themeaning of the National Labor Relations 'Act.II. THE ORGANIZATIONS INVOLVEDUnion Empleados de Muelles de Puerto Rico is a labor organizationaffiliated with the Confederation General de Trabajadores de PuertoUnion de Trabajadores de Muelles y Ramas Anexas de Puerto Rico,and International Longshoremen's Association, Puerto Rico District,I'll BULL-INSULAR LINE, INC.191Council, are labor organizations affiliated with the Federacion Libre deLos Trabajadores de Puerto Rico,;the State Branch of the AmericanFederation of Labor, admitting to membership employees of the Com-panies.III. THEQUESTION CONCERNING REPRESENTATIONBy letter dated December 23,1943, the C. G. T. notified the Companiesof its claim to representation of the latter's clerks and other dock em-ployees and requested a collective bargaining conference.By letterdated December 28, 1943, the Companies replied, refusing to recognizethe-C. G. T., in view of the'pendency of negotiations with the F. L. T.,and referring the C. G. T. to the Board.A statement of the Regional Director' introduced in evidence at thehearing,, indicates that the C. G. T. represents a substantial numberof employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerning'the representation of employees of the Companies, within the meaningof Section-9 (c) and Section 2 (6) and (7) of 'the Act.IV.THE APPROPRIATE UNITThe C. G. T. seeks a unit composed of all employees of the Companiesworking in San Juan; excluding stevedores, longshoremen, sugar piergangs, dock motormen, employees in the-main office, and supervisoryemployees.'The unit, sought by the C. G. T. may be'described as'com-prising, in substance, clerks of various categories, maintenance em-ployees, and watchmen.The F. L. T. contends that the unit sought bythe C. G. T. is not appropriate, in that it does not include the employeesof all companies conducting a similar business on the Island of PuertoRico.The C. G. T. and the F. L. T. agree, however, that the appro-priate unit should include the following classifications of employees:cargo, inspectors aboard, cargo inspectors ashore, crane oilers, cranepainters, delivery clerks, dock seamen, electricians, gatemen, guards,2The Regional Director reported that the C G T submitted 311 authorization cards, ofwhich 219 bore the names of persons appearing in the Companies' employment records forthemonths of December 1943 and January 1944, containing 399 names within the unitclaimed by the C. G T. to be appropriateOf the cards submitted, 38 were undated, 3 weredated in May 1943, and the balance bore dates from August 1943, through January 1944Of -the- cards which corresponded with names in the employment records, the C G Tappeared to have been designated by 14 of 32 regular, and 180 of 307 irregular, employeesof Bull-Insular within the unit claimed appropriate by the C G T, and by a total of 25persons distributed among the 60 employees of the various Dock Companies, within said unitThe Regional Director also reported that the F L T. submitted a membership list con-taining 116 names among clerks and checkers of all steamship companies in San Juan, ofwhich,45 were the names of persons appearing on the above-mentioned employment recordsas irregular employees of Bull-Insular.8The record indicates that the excluded classifications of stevedores, longshoremen, sugarpier gangs,-and dock motormen, have been included in yearly written contracts on an Is-land-wide basisas theresult of collective bargaining by the F. L.,T., hereinafter discussed. 192DECISIONS OF NATIONALLABOR RELATIONS BOARDjanitors,mechanics, messengers,' maintenance - employees, office, win-'dow, stamping and utility clerks, pier storage employees, pilots andsailors of launches, porters, assistant storekeepers, receiving, clerks,sugar pier clerks, tally clerks, timekeepers, paymasters, and timekeeper-paymasters.The C. G. T. and the F., L. T. also agree that foremen,office employees in the main office, and head' watchmen, should beexcluded, but disagree as to acting chief delivery clerks, chief receivingclerks, head cargo inspectors aboard, pursers, head storeroom keeper,and head paymaster, the C. G. T. contending that these employeesshould be included, and the F. L. T. that they be excluded.The Com-panies take no position with respect to the composition' of the appro-priate unit. iThe record discloses that the F. L. T., which has been.in existencefor more than 40 years, has since 1920 succeeded in securing collectivebargaining contracts on behalf of stevedores.Although originally ona limited basis, since 1934 such contracts have been Island-wide in scope.The clerks, 'and 'other classifications of employees with which we arehere concerned, were not included in these contracts and no writtencontract on their behalf has been executed on an Island-wide basis byany labor organization.On January 3, 1938, because of a failure to,agree upon the terms of a contract to replace the expired yearly contractof 1937, a strike occurred among the workers in all ports throughoutthe Island, which`continued for 39 days; and was terminated by agree-ment to submit to arbitration.On May 26, 1938, a duly selected Boardof Arbitration issued its decision, the terms of which were appliedretroactively to January 1,1938, and were accepted by the parties inlieu of a written contract'for that year.The demands of clerks, andother employee classifications with which we are here concerned, wereconsidered by the arbitrators,. and increases'were granted in their pay.The F. L. T. maintains that for several years prior to 1938 it had beenpresenting claims on behalf of the clerks and other classifications, as,well as the stevedores, and that since 1938' it has pressed its claim torepresent these classifications and has secured increases and other bene-fits for them, though,in the absence of written contracts 4The C. G. T.presented evidence that demands were also made for several years, on,behalf of the clerks and others here involved, by the U. D. E. M.,5 a4The F L. T. has presented a proposed contract for 1944 covering clerks and other dockemployees here involved,as well as stevedoresThe president of the F L T and the comp-troller of Bull-Insular(who is also treasurer of the Dock Companies) testified that a prelmu-nary agreement had been entered into between the F L. T. and all steamship companies inPuerto Rico,whereby clerks and other dock employees formerly omitted would be coveredby a- contract in writing during 1944However, the terms of such contract relating toclerks, etc., had not yet been negotiated at the time of the hearing, allegedly because of thependency of this proceeding.-.5Union de Dependientes y Demas Empleados de los Muelles de San Juan, Puerto RicoThe parties stipulated at the hearing that this union was organized on or about February 20,1938; was granted a charter by International Longshoremen's and warehousemen'sUnion(C. I. O.) on February 1, 1939 ; was recorded as an association not for pecuniary benefit in BULL-INSULAR LINE, INC.193union which the C. G. T. considers to have been the predecessor of itspresent organization of dock workers, and which participated in the1938 strike and in the arbitration proceedings subsequent thereto.-Testimony given at the hearing indicates that since 1934, it has been-the custom for all the steamship companies doing business in PuertoRico to negotiate jointly the above-mentioned yearly contracts cover-ing stevedores and similar classifications throughout the Island.TheF. L. T. has followed the practice- of submitting in October or No-the proposed terms of a new contract to be in'ember of each year.effect during the following calendar year, and, after consideration-thereof, the companies customarily have met with the F. L. T. forfinalnegotiations.While the record discloses no formalorganization:of the steamship companies doing business in Puerto Rico, ithas beenthe practice each year, prior to the opening of negotiations, for'thecompaniesto appoint a committee to conduct such negotiations on theirbehalf.The record does not define however the extent of-the authoritydelegated to such committee in the conduct of negotiations, nor does.it indicate in what manner the resulting contracts, covering stevedores,have been executed, whether separately by each company or by thecommittee on behalf of all.eWe have found a multi-employer or association-wide unit to be ap-propriate only where it was clearly shown that the employer-membershad in some manner, either by formal understanding 7,or by establishedpractice," assumed in advance of negotiations conducted at regularintervals an obligation to adhere to the results - of bargaining con,ducted by the representatives of the group. It is not established inthe instant case, however, that the steamship companies doingbusinessin Puerto Rico have delegated to their committeeof representativesthe authority to bind them by contracts negotiated by the employercommittee, or that their customary manner of joint negotiation withregard to the stevedores is.of such a nature as to establish an obligationon the part of each of the several companies'to adhere to the results ofsuch negotiations.We are of the opinion, therefore, that the evidencethe Office of the Executive Secretarv of Puei to Rico as Union Number 1.de Dependientes vDemas Empleados de'los Muelles,San Juan; and that the latter organization, in accordancewith the records of the Executive Secretary,was dissolved on March 13,1939The partiesfurther stipulated that a labor organization under the name of Union de Emplcados deMuelles de Puerto Rico, Local de San Juan, was affiliated with the C G T on September 15,1943-6 The written agreement to submit to arbitration which terminated the 1938 strike,introduced in evidence in the form of an English translation of the Spanish original, appearsto have been executed on the part of the-employers only by the negotiating committee, i. e ,by the "Representatives of Steamship Companies serving Puerto Rico" over the sole-signa-ture of their"Chairman."7 SeeMatter of United Fur ManufacturersAssociation,Ina,49 N L R. B. 1405;Matterof Hyman-Michaels Company,et al,11 N L R B 796 ,8 SeeMatter of Rayonier,Incorporated,Grays Harbor Division,52 N. L R. B 1269;Matter of The Paterson Leitch Company,33 N L. R. B. 485,Matter of Stevens Coal Com-pany,19 N L.R B 98,109, 110;Matter of Alston Coal Company,13 N L. R B 683 '587784-45-vol. 56-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employer organization among the steamship companies in PuertoRico is not such as to justify a finding, on that basis, that an Island-wide unit is here appropriate.'Furthermore, where we have 'held that a multi-employer unit cov-ering employees of all members of an employer association was' ap-propriate for the purposes of collective bargaining, such holding geri-erally 'has been predicated upon an association-wide history ofbargaining on behalf of the specific employees for whom representa-tion was sought.Here the record discloses, that neither the F. L., T.nor the C. G. T. has entered into collective bargaining contracts uponan Island-wide basis covering the clerks, and other employees here in-volved.Although the F. -L. T. claims to have succeeded in obtainingpay raises and other benefits on an Island-wide basis in behalf of suchemployees,10 the evidence does not establish such claims, nor does itshow 'any' consistent Island-wide bargaining history such as wouldpreclude our finding a lesser unit appropriate for collective bargainingpurposes 11porate organization, such as do Bull-Insular and the Dock Companies,may constitute a single appropriate unit12The employees of the,Com-panies 'together are engaged in various tasks incidental to the loadingor unloading of cargo vessels at the Companies' piers in the Harborof San Juan. It is apparent under these circumstances that they havesubstantial interests in common in the results of collective bargain-ing.We find, accordingly, that -the unit comprising the employees ofBull-Insular and the Dock Companies, sought by the C. G. T. in thisproceeding, is appropriate.Thera remains for consideration the,em-ployee classifications upon which the C. G. T. and the F. L: T. are indisagreement.,' ,Acting chief delivery clerks:In addition to four chief deliveryclerks regularly employed as such, one or two persons are employed asacting chief delivery clerks when they are needed by reason of thenumber of vessels in port discharging cargo.The record indicatesthat they spend approximately 20 percent of their time in this posi-fl SeeMatter of Sagamoie Manufacturing Co.,39 N L R B 909;Matte, of BulkSalesDepartment,Gulf Refining Co,21 N L.R B1033;'Matter of Sebastian Stuart Fish Co.17 N L R.B 352;Matter of F. E. Booth&Company, et al,10 N. L R B 1491;Matter ofA luini,nuin Irene,et al.,8 N L. R B 1325.ioWhile as above stated;the clerks and other classifications were included in the terms ofthe 1938 arbitration award, this was not a contract negotiated by the parties, but was asettlement induced by a strike'in which the,stevedores and longshoremen were the leadingparticipants.'1SeeMatter of Union Collieries Coal Company,Oakmont, Pennsylvania,41 N L R B961, 967, 968;Matter'of Pacific-American Fisheries,Inc.,28 N L R. B. 244 ;Matter orMobileSteamship Association, et al, 8 NL. R. B 1297, 1316, 131711 SeeAaron Ferer&Sons,Inc, and Wiping Materials,Inc.,53 N.L R B770;Matterof Arnolt Motor Company,Inc, and S.H. Arnolt. d/b/a Atlas Steel&Tube Company.52,N L. R B.856;Matter of Ken-Rid Tube and Lamp Corporation,,42 N. L R. B. 1235;Matter of John Deere Tractor Company, 40 N' LR B. 904 BULL-INSULAR LINE, INC.195tion and the remainder working as, delivery clerks.While servingas acting chief delivery clerks they supervise from 15 to 40 or moredelivery clerks and, like the chief delivery clerks,, have authority tohire, discharge, and discipline.In view of their supervisory authority,we shall exclude the acting chief delivery clerks.Chief receiving clerks:.There are four of these employees, who, likethe acting chief ,delivery clerks, work only a portion of their time inthis position.Although one of the chief receiving clerks spends ap-proximately 90' percent of his time as such, two of the- others areemployed only 20 percent of their time in that capacity, and the fourthfrom 10 to 20,percent.While acting as chief receiving clerks theseemployees have authority to reject,-any of the employees employed-,towork under their supervision by the Chief of Personnel; may sus-pend such employees-, and can effectively recommend discharge. , We-shall exclude the chief receiving clerks.Head cargo inspectors abodrdEight persons are employed atvarious times in this capacity as required when, there are vessels tounload.When, not employed in this classification, which occupiesfrom 20 to 30 percent of their time, they generally work as tally clerkson vessels loading; one or more have also worked as purser.As headcargo inspectors aboard, they have authority to reject any of thecargo inspectors assigned to them, can suspend such'.employees fromwork, and- have the power effectively to recommend discharge.Weshall, therefore, exclude the head cargo inspectors aboard.Pursers:Although no employees of this classification have been,employed at San Juan for several months, it is possible that theymay again be employed at this port. The record discloses that pursersspend a majority or all of their time in this or one of the other classifi-cations above discussed.All pursers have final authority to suspendor, discipline the employees whom they supervise, or can recommendeffectively their -promotion.,Inasmuch -as it appears that pursersdefinition, we shall exclude them.'Head storeroom keeper and head paymaster:The head storeroomkeeper is charged with the duty of repairing and protecting the equip-ment used in loading and unloading ships.He has authority to de-termine when it is necessary for him to have assistants, causes themto be hired,-and has authority to discipline them and to lay them off.The head paymaster is bonded and is responsible for the money as-signed to him to pay the stevedores.He supervises paymasters, time-keepers, and "occasionally a few temporary clerical employees, andhas complete authority to,hire and discharge them.We shall excludethe head storeroom keeper and had paymaster. _-We find that all employees of the Companies working in San Juan,including cargo inspectors aboard, cargo' inspectors ashore, crane 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDoilers, crane painters, delivery clerks, dock seamen, electricians, gate-men, guard S'13 janitors,' mechanics,messengers,maintenance em-ployees, office, window,' stamping and utility 'clerks, pier'stowage em-pl9yees, pilots and sailors of launches, porters, assistant storekeepers,receiving clerks, sugar pier clerks, tally clerks, timekeepers, paymas-ters, and timekeeper-paymasters, but excluding foremen, office em-ployees in the main office, head watchmen, acting chief delivery clerks,chief receiving clerks, head cargo inspectors aboard, pursers, headstoreroom keeper, head paymaster, and all other supervisory, em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF RF.PRESENTATIVESThe employment by the Companies of clerical and maintenance em-ployees, watchmen, and the other classifications involved in this pro-ceeding is for, the most `part irregular and intermittent, only a coin-paratively small number being employed on a regular or continuousbasis, for, as in the case of stevedores, the employment of the greatmajority of employees in these classifications depends solely on thearrival of vessels in port.Due to the present emergency and shortageof shipping, ships arrive with much less regularity than in normaltimes.These irregular employees depend on work along 'the docks,for their livelihood, work wherever they can find employment, and,when not employed by these Companies, work' for other employers,shifting from company to company along the water front, in SanJuan.The record discloses that the Companies maintain employmentlists from which watchmen and employees in the clerical classificationsare obtained whenever they are needed. It is the practice to retaineach employee upon, these lists for a period of 3 months followinghis last employment, during which time he is considered as_ availableunless the Companies are informed to the, contrary, in which latterevent his-name is removed from the list before expiration of the 3-month period.In view of the foregoing, we shall direct that the question concern-ing representation which has arisen be resolved by an election by.secret ballot among the employees in the appropriate unit who wereemployed during the pay-roll period immediately preceding the'dateof the Direction of Election herein,14 and those who were employed'3The record discloses That the Companies' guaids, or watchmen, are neither armed normilitarized14The above definition of eligibility is intended to cover the Companies- regular em-ployees,whose inclusion on the above-mentioned emplo3 meat lists is not shown by therecord.I BULL-INSULAR LINE, INC.197any number of days during any one or more of the 3 months of De-cember 1943, January or February 1944 and whose names are listedon the employment lists of said Companies as of the date immediatelypreceding the Direction of Election, herein, subject-to the limitationsand additions set forth in the Direction.- The Regional Director ishereby authorized to use appropriate symbols in connection with thenames,of A he parties upon the official ballot, in the conduct of theelection.l"DIRECTION OF ELECTIONBy virtue of and- pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Relations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules-and Regulations-Series 3, it is herebyDIRECTEDthat, as part of the investigation to ascertain rep-resentativesfor the purposes of collective bargaining with Bull-Insular Line, Inc., The Insular Dock Company, Pier 3, Inc.,Pyramid Dock Co., Inc., and F. Benitez Rexach, Inc., San Juan,Puerto Rico, an. election by secret ballot shall be conducted as early-as possible, but 'not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Twenty-fourth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the' unit found appropriate in Section IV, above, whowere employed during the pay-roll period, immediately preceding thedate of this Direction, and those who, were employed any number ofdays during any one or more of the 3 months of December 1943, Jan-uary or February 1944 and whose names are listed on the employmentlists of said companies as of the date immediately preceding thisDirection, including employees who did not work during the said pay-roll period or were not. listed on said employment lists because theywere illor on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause and have not been rehired or reinstated ,priorto the date of the election, to determine whether they desire to berepresented by Union Empleados de Muelles de Puerto Rico, affiliatedwith the C. G. T., or by FEDERACION LIBRE, U. T. M.-I. L. A.,for the purposes of collective bargaining, or by neither.15The parties respectively requested that then names appear on the ballot as follows :Union Empleados de Muelles de Puerto Rico, affiliated with the C G T . and FEDERACIONLIBRE, U. T.M.-I L. A , followed, -in each case, by an appropriate union symbolThe re-quests are hereby granted.